DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 25, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this instance, several foreign patent documents cited in the Information Disclosure Statement dated January 25, 2021 were not provided.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal term “comprising” in the 1st line.


The disclosure is objected to because of the following informalities:
On page 2, 13th line, delete one of the two instances of “In recent years,”.
On page 4, 5th line, replace “stripe” with “strip”.
On page 4, 6th line, add “a” before “crystallization”.
On page 15, 10th line, delete “cladding slab” after “with”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:
In claim 1, 1st line, add “said production apparatus” before “comprising”.
In claim 1, 2nd line, delete “of” after “including”.
In claim 2, 1st line, add “said process” before “comprising”.
In claim 2, 6th line, replace “headto” with “head to”.
In claim 4, 1st line, delete “v” after “clad plate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claims 1-10 is a relative term which renders the claims indefinite. The term “short” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the corresponding molding cooling roll" in the 12th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the base material strip having a thickness of 26-100mm" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear if this limitation is intended to differ from “a base material strip (A) having a thickness of 2-25mm” in the 2nd line of claim 2.  Correction and clarification are required in this claim and for further review of all instances of “base material strip” that occur throughout dependent claims 4-9.
Claim 2 recites the limitation "the shot-blasted base material strips" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 2 recites the limitation "the welded base material strip" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the molding cooling roll" in the 18th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “roll” with “rolls” to obtain proper antecedent basis with “two molding cooling rolls” in the 11th line of claim 2.
Claim 2 recites the limitation "the inside" in the 20th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
Claim 2 recites the limitation "the rolling mill pinch roll" in the 22nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the rolling mill" in the 23rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the cladding strip" in the 23rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 6 recites the limitation "the surfaces" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a production apparatus for preparing a metal clad plate (of independent claim 1), as well as a process for preparing a metal clad plate (of independent claim 2, from which claims 3-10 depend), in which the apparatus/process include the following structural features/process steps:

1)  A production apparatus for preparing a metal clad plate, wherein the apparatus comprises a base material supply device including an uncoiler, a pinch roll, a shot blasting machine, a welding device, a welding pinch roll, and an induction heating equipment, and further comprises a flow distributor, two molding cooling rolls, a secondary cooling leveling roll, a rolling mill pinch roll, a rolling mill, an online cooling equipment, a leveler, and at least one of a dividing shear and a coiler, wherein there are two base material supply devices that are arranged on both sides of the two molding cooling rolls, the flow distributor being arranged above the two molding cooling rolls and is used to cast molten steel between the two molding cooling rolls to form a molten metal pool, wherein the two molding cooling rolls are used to respectively receive base material strips conveyed from the two base material supply devices, so that each base material strip is then rolled into a cladding slab that is to be flattened by the secondary cooling leveling roll, wherein the rolling mill rolls the cladding slab conveyed from the rolling mill pinch roll to form a cladding strip, the online cooling equipment is used to cool the cladding strip conveyed from the rolling mill, and the leveler is used to level the cooled cladding strip; and

2)  A process for preparing a metal clad plate, wherein the process includes the following steps:
uncoiling a base material strip having a thickness of 2-25mm with an uncoiler and sending the base material strip to a shot blasting machine while sending (another?) base material strip having a thickness of 26-100mm directly to the shot blasting machine;
welding the (two of differing thicknesses?) base material strips that have been shot blasted from head to tail with a welding device to directly enter a next process;
sending a welded base material strip with a welding pinch roll to an induction heating equipment for heating in a nitrogen or argon protection atmosphere;
injecting molten base metal contained in a flow distributor between two molding cooling rolls to form a molten metal pool, wherein a temperature of the molten metal is 30-165°C higher than a melting point of the base material strip, wherein heating is operable to melt and clad a base layer and the (which one or both?) base material strip to form a cladding slab;
after exiting from the molding cooling roll(s), the cladding slab enters a secondary cooling leveling roll to be cooled again and makes a surface of the cladding slab deformed and flattened; and
further cooling and flattening the cladding slab, then sending the cladding slab to a rolling mill pinch roll and to a rolling mill to be rolled into a cladding strip with different thicknesses of 0.5-100mm.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  WO 2018/091572 A1 is cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 18, 2022